'Russell, J.
1. The judge of the superior court did not err in refusing to sanction the certiorari.
2. The evidence as to the identity of the accused was sufficient to authorize the jury to find that he was the person who sold the intoxicating liquors, although a large number of witnesses testified that another and not he was the seller. Watson v. State, ante, 181 (78 S. E. 1014).
3. The testimony as to the identity of the accused was positive and direct; and hence the trial judge did not err in omitting to charge the jury on the law applicable to their consideration of circumstantial evidence.

Judgment affirmed.